Citation Nr: 1018444	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  98-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 April 1977, 
and subsequent Reserve service.

This matter initially came comes before the Board of 
Veterans' Appeals (Board) from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In that decision, the RO denied 
the Veteran's application to reopen her claim for service 
connection for bilateral hearing loss and also granted 
service connection for left knee arthritis with a 10 percent 
rating, effective March 15, 2001.  The Veteran appealed the 
effective date assigned.

In February 2007, the Veteran testified at a hearing before 
the undersigned using video-conferencing technology; a 
transcript of that hearing is of record.

In April 2007, the Board remanded the claim to the RO.  In 
July 2008, the Board denied the claim for service connection 
for right ear hearing loss.  The Board also granted the claim 
for an earlier effective date for the grant of service 
connection for left knee arthritis with a 10 percent rating, 
to the extent that an effective date of July 8, 1996 was 
warranted, and denied the claim to the extent that the 
Veteran requested an effective date of 1993.  The issues of 
an earlier effective date for left knee arthritis and service 
connection for right ear hearing loss are therefore not 
before the Board on this appeal.  The Board also remanded the 
claim for service connection for left ear hearing loss to the 
Appeals Management Center (AMC) for additional development, 
specifically, a VA examination as to the etiology of her left 
ear hearing loss.  As discussed below, the Veteran was 
afforded two VA audiological examinations, opinions were 
provided based on each examination, and these examinations 
and opinions are adequate to allow for Board review of the 
claim.  Consequently, the Board finds that the AMC complied 
with the Board's remand instructions, and another remand is 
unnecessary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" 
is required under Stegall) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)).

In addition, in February 2010, within 90 days of 
recertification of the January 2010 appeal, the Veteran 
submitted additional evidence to the AMC without a waiver of 
initial RO review of this evidence.  The AMC forwarded this 
evidence to the Board later in February 2010.  The Board must 
therefore consider whether this evidence is pertinent to the 
issue on appeal and a remand is required for initial RO 
consideration of it.  See 38 C.F.R. § 20.1304(c) (2009).  
This evidence consists of January 2010 private audiological 
testing and treatment records from Kaiser Permanente.  These 
treatment records indicate only that the Veteran has a left 
ear hearing loss disability and do not contain any evidence 
or opinion as to the etiology of the Veteran's left ear 
hearing loss.  As the left ear hearing loss disability has 
already been established, and the only remaining issue on 
appeal is whether this hearing loss disability is related to 
noise exposure or anything else in service, the Board finds 
that this evidence is not pertinent to the issue of 
entitlement to service connection for left ear hearing loss, 
and a remand for initial RO consideration of this evidence is 
therefore not required.


FINDING OF FACT

The Veteran's left ear hearing loss disability, whether or 
not due to Meniere's disease, is not related to service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or 
aggravated by service and organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In an October 2008 letter, the AMC notified the Veteran of 
the evidence needed to substantiate the claim for service 
connection for left ear hearing loss.  A prior, April 2007 
letter had notified the Veteran of the evidence needed to 
substantiate the application to reopen the claim for service 
connection for bilateral hearing loss (as it then was).  The 
April 2007 letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the April 2007 letter 
complied with this requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of her claim, in the April 2007 and October 2008 
letters.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in a December 2009 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his or 
her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  In addition, the Veteran was 
afforded two October 2008 VA examinations as to her hearing 
loss and Meniere's disease, and an opinion was provided by an 
audiologist as to the etiology of the hearing loss and by a 
VA attending physician who was the chief of head and neck 
surgery as to the etiology of the Meniere's disease. These 
examinations and opinions were adequate because, as discussed 
in detail below, they explained the reasons for their 
conclusions based on the evidence of record.   See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to service 
connection for left ear hearing loss is thus ready to be 
considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) competent evidence of post-service continuity of 
the same symptomatology; and (3) competent evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including organic disease 
of the nervous system, are presumed to have been incurred in 
service if they manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As shown by the audiometric results below, the Veteran has a 
left ear hearing loss disability.  In addition, she claims 
she was exposed to loud noises from helicopters and the 
firing range during service.  The Board accepts her testimony 
as credible.  The remaining issue is therefore whether her 
left ear hearing loss disability is due to in-service noise 
exposure or is otherwise due to service.

On the May 1973 enlistment examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
25
5
10
N/A
0

There were no Maryland CNC speech recognition scores.
 
On the May 1977 separation examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
20
LEFT
30
10
20
20
20

There were no speech recognition scores.  In the 
contemporaneous report of medical history, the Veteran 
indicated that she had or had previously had hearing loss, 
and the examiner noted that the Veteran had some hearing loss 
within the previous year.

On the September 1977 VA examination, there were no 
audiometric scores recorded, and the Veteran was diagnosed 
with bilateral hearing loss by history.  On the reports of 
medical history prepared in connection with examinations 
during Reserve service in January 1980, September 1983, 
October 1987, July 1992, and June 1995, the Veteran indicated 
that she did not have, and had never had, hearing loss or 
ear, nose, or throat trouble.

On the 1980 audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
10
0
0
0
0

There were no Maryland CNC speech recognition scores.

On the September 1983 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
10
5
5

There were no Maryland CNC speech recognition scores.

On the October 1987  audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
0
0
LEFT
15
5
5
10
5

There were no Maryland CNC speech recognition scores.

On the July 1992 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
5
LEFT
15
5
5
0
10

There were no Maryland CNC speech recognition scores.

A June 1993 private treatment record shows the veteran 
complained of an ear problem.  She had right ear blockage.  
On examination, the left tympanic membrane was negative.  The 
right had cerumen.  After irrigation, the tympanic membrane 
was clear.

On the June 1994 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
15
LEFT
10
5
5
10
10

There were no Maryland CNC speech recognition scores.

On the August 2000 private audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
10
LEFT
20
25
20
30
35

The speech recognition scores appear to be 100 percent in 
each ear.

A February 2001 private treatment record shows no change in 
the veteran's hearing since August 2000.

April and May 2002 private treatment records show the veteran 
complained of hearing loss.  The assessment was mild to 
moderate sensorineural hearing loss. There was eustachian 
dysfunction bilaterally and asymmetrical loss on the left.

On the April 2002 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
30
25
20
35
50

Speech recognition scores were 100 percent in the right ear 
and 92 percent in the left ear.

A February 2006 VA outpatient record shows the veteran 
complained of hearing loss.  Examination revealed her left 
ear was 100 percent blocked by wax.

An April 2006 VA record indicated that test results suggested 
hearing within normal limits in the right ear and moderate to 
severe mixed hearing loss in the left ear.

A June 2006 VA outpatient record shows the veteran was 
diagnosed with Meniere's disease. The main symptoms included 
left ear hearing loss

A November 2006 VA record shows the veteran reported no 
change in her hearing. The assessment was asymmetric, mixed 
hearing loss, worse on the left.

A January 2007 VA outpatient record indicates the Veteran 
demonstrated pure tone results suggesting normal hearing in 
the right ear and a dead ear on the left. There was no 
response to air conduction or bone conduction stimuli in the 
left ear.

During the January 2007 Board hearing, the Veteran testified 
that she worked in a hangar where helicopters were repaired 
and also had to go to the firing range once per year.  The 
Veteran did not give a specific response when asked when she 
began to experience difficulties hearing in service.  She 
indicated only that at first her hearing loss was not very 
noticeable, but became so when she experienced increased 
ringing, vertigo, and nausea. 

On the May 2008 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
10
10
LEFT
105
105
105
105
105

Maryland CNC speech recognition scores were 100 percent in 
the right ear and the left ear could not be tested.  The VA 
audiologist reviewed the claims file and noted that the 
Veteran reported noise exposure from the firing range during 
service, occasionally used hearing protection, reported 
occupational noise exposure when she worked for the 
Department of Defense as a clearance officer and used hearing 
protection at that time.  She denied recreational noise 
exposure.  In the diagnosis section, the VA audiologist 
indicated that the Veteran had been diagnosed with Meniere's 
disease, a disease which starts with low level hearing loss 
and that "may, in part, explain the 30 decibel hearing loss 
at 500 Hz" on the separation examination.  She subsequently 
noted, however, that attributing the etiology of Meniere's 
disease to any causative factors, service related or 
otherwise, is outside of the scope of practice of an 
audiologist.  The audiologist also noted that the Veteran's 
audiometric test scores at the time of separation did not 
meet the criteria for a VA hearing loss disability.  In a 
December 2008 addendum, the audiologist noted that the 30 
decibel threshold at 500 Hz on the separation examination is 
not a significant change from the 25 decibels at 500 Hz on 
the enlistment examination and that the threshold of 25 
decibels at 6000 Hz on the separation examination report 
cannot be compared to the enlistment audiogram because there 
was no testing at 6000 Hz on the enlistment audiogram.  She 
concluded that the Veteran's left ear hearing loss is not due 
to in-service noise exposure, based on the fact that a 
hearing loss disability was first documented at VA in 
December 2004 after the onset of symptoms consistent with 
Meniere's disease, and the fact that there was 17 years 
between discharge from service and the onset of hearing loss.

An October 2008 VA examination report conducted by a resident 
in otolaryngology noted that the Veteran had been diagnosed 
with Meniere's disease about 4 years previously and that the 
main symptoms were left ear hearing loss and tinnitus with 
occasional vertigo.  On examination, there was no horizontal 
nystagmus, the tympanic membranes were intact and visualized 
in the left ear with cerumen present in the right ear canal.  
Audiological evaluation showed right ear hearing within 
normal limits and profound hearing loss in the left ear, 
characterized as "dead ear."  The assessment was Meniere's 
disease, with various treatment options discussed with the 
Veteran.  The attending physician/chief of head and neck 
surgery prepared an August 2009 addendum in which she noted 
that she had reviewed the claims file, that the separation 
audiogram did not show a significant change in hearing in the 
left ear compared with the enlistment audiogram, and that the 
left ear hearing loss began around 2003, accompanied by 
tinnitus and occasional episodes of vertigo.  She explained 
that, as these symptoms are consistent with the diagnosis of 
Meniere's disease and did not begin until many years after 
service, it was not likely ("less likely than not") that 
the Veteran's hearing loss is due to her military service.
 
The above evidence and opinions reflect that the weight of 
the evidence is against the Veteran's claim for service 
connection for bilateral hearing loss disability.  The first 
evidence of a left ear hearing loss disability was many years 
after service, and thus well after the one year presumptive 
period.  Moreover, the Veteran did not indicate that she 
experienced continuity of symptomatology and the evidence 
indicates that there was no such symptomatology, as 
audiometric scores were essentially normal on examinations 
during her Reserve service, and the Veteran indicated 
consistently that she did not have hearing loss or ear 
trouble.

As to whether the current left ear hearing loss is related to 
service, the VA audiologist's opinion is entitled to 
substantial probative weight.  She accurately recounted the 
Veteran's discussion of her in-service and post-service noise 
exposure, the abnormal hearing at enlistment and separation, 
the subsequent diagnosis of Meniere's disease, and explained 
the reasons for her conclusion of a lack of nexus based on 
the lack of significant change between hearing at enlistment 
and separation to the extent that the audiometric reports 
were comparable, the many years between service and 
audiometric test results indicating hearing loss, and the 
many years between service and the onset of Meniere's 
disease.  See Nieves-Rodriguez, 22 Vet. App. at 304.  She 
also candidly conceded that she was not qualified to opine as 
to the etiology of the Meniere's disease, and indicated only 
that Meniere's disease "may, in part," explain the abnormal 
hearing at separation, an opinion that could not serve as  
the basis of a grant of service connection for hearing loss 
due to Meniere's disease related to service.  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 
"may or may not" is an insufficient basis for an award of 
service connection).

Similarly, the opinion of the attending physician/chief of 
head and neck surgery is entitled to substantial probative 
weight.  She accurately noted the lack of significant change 
in left ear hearing from enlistment to separation, the many 
years between separation and onset of hearing loss 
accompanied by tinnitus and vertigo, found that these 
symptoms were consistent with the diagnosis of Meniere's 
disease, and explained her conclusion that hearing loss due 
to Meniere's disease was not related to service in light of 
these facts.  See Nieves-Rodriguez, 22 Vet. App. at 304.    
There is no contrary medical opinion in the evidence of 
record.

Of course, the Board must also consider the Veteran's own 
testimony.  The Veteran is competent to report a decrease in 
hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, to the extent that she is 
competent to testify that this decrease  is related to in-
service noise exposure, the probative value of her general 
lay testimony on this etiological question is outweighed by 
the far more specific opinions by trained specialists as to 
the etiology of her hearing loss and Meniere's disease.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau); 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis).  See also 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose 
or label a mental condition, not the claimant"). 

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for left ear 
hearing loss disability.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the claim for service 
connection for left ear hearing loss must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


